Case 2:19-cv-10813-CJC-AFM Document 16 Filed 04/29/20 Page 1 of 1 Page ID #:89



  1      CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
  2      Phyl Grace, Esq., SBN 171771
  3      Russell Handy, Esq., SBN 195058
         Dennis Price, Esq., SBN 279082
  4      Amanda Lockhart Seabock, Esq., SBN 289900
         8033 Linda Vista Road, Suite 200
  5      San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
  6      amandas@potterhandy.com
         Attorneys for Plaintiff
  7
  8
                               UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10      LUIS MARQUEZ,                                   Case: 2:19-CV-10813-CJC-AFM
 11              Plaintiff,                              Plaintiff’s Notice of Voluntary
 12        v.                                            Dismissal With Prejudice
 13      SKECHERS U.S.A., INC., a Delaware               Fed. R. Civ. P. 41(a)(1)(A)(i)
         Corporation; and Does 1-10,
 14
                 Defendants.
 15
 16          PLEASE TAKE NOTICE that Plaintiff Luis Marquez, hereby
 17    voluntarily dismisses the above captioned action with prejudice pursuant to
 18    Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 19          Defendant Skechers U.S.A., Inc., a Delaware Corporation has neither
 20    answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
 21    Accordingly, this matter may be dismissed without an Order of the Court.
 22    Dated: April 29, 2020                CENTER FOR DISABILITY ACCESS
 23                                         By: /s/ Amanda Lockhart Seabock
 24                                                 Amanda Lockhart Seabock
                                                    Attorneys for Plaintiff
 25
 26
 27
 28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
